DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-7) and specie A3 (claim 6) in the reply filed on 03/05/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-5 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kritchman (US 2008/0118655).
Regarding claim 1, Kritchman teaches a manufacturing method of a three-dimensional formed object (40) (see Figs.3A and 4B; [0047] and [0049]), the method comprising:

a second disposing of a second forming material (41) for forming the three-dimensional formed object (40) such that the three-dimensional formed object is supported by the plurality of structures in a state of being separated from the forming table (see Figs.4B-C;[0122-0123]).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Rumbak (US 2020/0331195).
Regarding claim 1, Rumbak teaches a manufacturing method of a three-dimensional formed object (650) (see Fig.4), the method comprising:
a first disposing of a first forming material on a forming table (660) to form a plurality of structures ((651) and (652)) which are separated from each other; and a second disposing of a second forming material for forming the three-dimensional formed object (650) such that the three-dimensional formed object is supported by the plurality of structures in a state of being separated from the forming table (660) (see Fig.4; [0157-0159]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumbak (US 2020/0331195) as applied to claim 1 above, and further in view of Wang (US 2011/0304074).
Regarding claim 6, Rumbak teaches the manufacturing method, further comprising stacking a plurality of the structures to form a multilayer structure ((651) and (652)) which supports the second forming material (see Fig. 4; [0157]) but does not teach the multilayer structure which includes voids in an inner portion of the multi-layer structure. 
In the same field of endeavor, 3-D printing, Wang teaches a method for the forming of three-dimensional objects (210) in a layered fashion (see Abstract;Fig.4) comprises depositing a first support material to form a plurality of structures (242) which are separated from each other; stacking a plurality of the structures to form a multilayer structure (242) which supports a second forming material (246) and the multilayer structure (242) includes voids (porous shape) in an inner portion of the multi-layer structure (see Fig.4;[0029-0030]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a manufacturing method of a three-dimensional formed object as taught by Rumbak with the multilayer structure includes voids in an inner portion of the multi-layer structure as taught by Wang for the purpose of increasing the strength of the supporting structure (see [0023] and [0030]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rumbak (US 2020/0331195) as applied to claim 1 above, and further in view of Sella (US 2012/0308805).
Regarding claim 7, Rumbak does not teach wherein the first forming material is generated from the same material as the material of the second forming material.  In the same field of endeavor, 3-D printing, Sella teaches a layer by layer three-dimensional printing method comprises printing building materials may include modeling materials and printing supporting materials, which form the 3D object, wherein the support materials is generated from the same material as the material of the building/modeling materials (see Fig.3A-B [0003] and [0033]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a manufacturing method of a three-dimensional formed object as taught by Rumbak with the first forming material is generated from the same material as the material of the second forming material as taught by Sella in order to save cost and improve the process efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743